Citation Nr: 1227480	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-37 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for chronic post-radiation therapy diarrhea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, granting service connection for chronic post-radiation therapy diarrhea and assigning a 10 percent initial evaluation therefor, effective from September 26, 2007.  By further rating action in November 2008, the RO increased the initial evaluation assigned for the disorder in question from 10 percent to 30 percent, effective from September 26, 2007.  

While this appeal was pending, the Veteran requested an RO hearing, but withdrew that request in writing in March 2010 and in lieu thereof elected to appear in March 2010 for an informal conference with the RO's decision review officer.  A report of that informal conference is of record.  No request for a Board hearing has been made by or on behalf of the Veteran.  


FINDINGS OF FACT

1.  From September 26, 2007, to the present, the Veteran's service-connected post-radiation therapy diarrhea has been assigned the maximum schedular evaluation available under 38 C.F.R. § 4.114, Diagnostic Code 7319, on the basis of severe irritable colon syndrome with diarrhea and more or less constant abdominal distress.  

2.  During the period in question there is no showing of severe or pronounced ulcerative colitis, with malnutrition, marked or otherwise; health only fair during remissions; anemia; general debility; or serious complication.  

3.  The Veteran voices complaints of fecal incontinence involving the disorder in question, but the record demonstrates actions by the Veteran to modify his diet in order to reduce the possibility of fecal leakage (i.e. use of rectal pads or the failure of pads) is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial schedular rating in excess of 30 percent for chronic post-radiation therapy diarrhea from September 26, 2007, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.114, Diagnostic Code 7399-7319 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim for an initial schedular rating in excess of 30 percent for diarrhea, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in January 2008, to the Veteran regarding the underlying claim for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided to the appellant in connection with his original claim for service connection for radiation induced diarrhea at a point in time prior to entry of the RO's initial rating decision in April 2008, in accord with Pelegrini.  Moreover, disagreement with the assigned initial rating herein on appeal is a downstream issue from that of service connection and further VCAA notice as to downstream matters is not required.  38 C.F.R. § 3.159(b)(3) (2011).  Additionally, the required notice pursuant to 38 U.S.C.A. § 7105 (West 2002) was provided in the statement of the case issued in November 2008.  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes examination and treatment records compiled by VA and non-VA medical professionals, including those developed during the period from September 2007 to the present.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two VA medical examinations with respect to the disability at issue during the course of this appeal.  The focus of those examinations was the severity of the disorder evaluated at that time, and the reports from those evaluations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  Those examinations are adequate because they fully described the extent of the disability in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorder at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  


Merits of the Claim

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous, when possible.  38 C.F.R. § 4.20. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

By its rating decision of April 2008, the RO granted service connection for chronic post-radiation therapy diarrhea.  Assignment was made of a 10 percent schedular evaluation from September 26, 2007, under DC 7399-7319.  The RO thereafter increased the rating assigned to 30 percent, effective from September 26, 2007, by its rating determination of November 2008.  No change was made in the DC under which the disability in question was rated.  Thus, the question presented for review is whether a schedular rating in excess of 30 percent is for assignment at any point on and after September 26, 2007.  

Under DC 7319, a 30 percent disability rating is warranted for severe irritable colon syndrome manifested by episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Significantly, the 30 percent disability rating is the maximum available under DC 7319, and, thus a higher rating is not for consideration under that DC.  

The Board has also considered whether a higher disability rating is warranted under DC 7323, which contemplates ulcerative colitis.  Under DC 7323, a 30 percent disability rating is assigned when ulcerative colitis is moderately severe, with frequent exacerbations.  A 60 percent disability rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition and health being only fair during remissions.  A 100 percent disability rating is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as a liver abscess. 

The record reflects that in or about 2000 the Veteran was diagnosed with prostate cancer and underwent radiation and hormone treatment as a result.  Service connection for localized prostate cancer was established by RO action in December 2004 and the grant of service connection for post-radiation therapy diarrhea followed.  

Examination and treatment records compiled since September 26, 2007, fail to identify numerous attacks of ulcerative colitis a year and resulting malnutrition.  The Veteran's health is shown to be more than fair during remissions.  Moreover, pronounced ulcerative colitis is not demonstrated with resulting marked malnutrition and general debility.  There, too, is no showing of any serious complication, such as a liver abscess.  

The record reflects that, on the occasion of an outpatient visit to a VA medical facility in September 2007, the Veteran's weight was 159.5 pounds, and he reported that he was subject to mushy stool in the morning and watery stool in the afternoon.  On a VA gastroenterology consultation in October 2007, the Veteran denied any weight loss and reported the occurrence of watery diarrhea once daily with accompanying fatigue, bloating, and urgency.  In December 2007 and January 2008, his weight was 170.5 pounds.  When evaluated by VA examination in January 2008, he reported worsening diarrhea in the afternoon and evening and an increased frequency of bowel movements in the morning.  He reported finding it difficult to accomplish anything constructive past three o'clock each day due to afternoon diarrhea.  

When seen by VA as an outpatient in May 2008, the Veteran reported being unable to work due to fecal incontinence.  It was set forth that he ate a small breakfast then had up to eight bowel movements, without further eating due to concerns of being incontinent in public.  A large meal was taken at night.  Use of dicylcomine was reported to cause increased abdominal discomfort.  Daily smoking and two to three mixed drinks were reported.  His weight was 164 pounds at that time, and in September 2008 was 156 pounds.  Daily smoking and drinking three mixed drinks were noted for relief of abdominal discomfort.  

On an outpatient visit in October 2008, the Veteran voiced a complaint of watery, pasty stools occurring six to nine times daily with significant urgency, sometimes leading to socially awkward situations due to fecal leakage.  The Veteran's weight was 157.1 pounds.  

On a VA medical examination in April 2010, the Veteran reported experiencing daily diarrhea and he noted that use of medications was made in order to feel comfortable in leaving his home.  One to two times monthly he had constant gas, followed on the next day by constant diarrhea.  He reported avoiding daytime meals.  Some fluctuation in his weight was reported by him.  He estimated that his current weight was about 150 pounds.  Clinical examination revealed diffuse tenderness in all four of the abdominal quadrants; the diagnostic impression was of chronic diarrhea status post radiation therapy for prostate cancer.  

The Veteran argues that he is entitled to a higher initial rating on the basis of frequent episodes of bowel disturbance with abdominal distress and that the foregoing result in a restricted diet.  The Veteran indicates that he cannot eat a balanced meal if leaving his home is required later in the day.  The Veteran is competent to state what comes to him through his senses, particularly as to what he is feeling and doing at any given time in relation to his service-connected diarrhea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's account is also credible and probative, but the Veteran is not shown to be in possession of the requisite medical education and training as to render competent his opinions as to medical diagnosis.  Id.  To that extent, the Veteran cannot offer competent opinion as to his level of malnutrition, if any; the existence of related medical complications; or medical conclusions as to general debility or the state of his health.  

As indicated, the Veteran is already in receipt of the maximum schedular rating available under DC 7319 for irritable colon syndrome.  Under alternate, analogous rating criteria, while there is no showing of ulcerative colitis as is rated under DC 7323, the next higher rating under DC 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea is occurring daily per his account, there is no showing of malnutrition, marked or otherwise, and only fair health during remissions.  Moreover, indicia of anemia and general debility, or any serious health complication, are lacking.  Other DCs do not afford a basis for the assignment of any higher initial rating than 30 percent in the absence of a showing of peritoneal adhesions, ulceration, or gastritis.  See 38 C.F.R. § 4.114, DCs 7301, 7304, 7305, 7306, 7307.  DC 7332 provides for the assignment of a 100 percent evaluation where there is complete loss of anal sphincter control and this is neither alleged nor shown in this instance.  A 60 percent rating is assignable under DC 7332 where there is extensive bowel leakage and fairly frequent involuntary bowel movements.  Here, while there are involuntary bowel movements at times, they are not fairly frequent and bowel leakage that is extensive is not indicated, such that a higher rating is for assignment under DC 7332.  It is clear that the Veteran has apprehension of fecal incontinence in public and modifies his food intake to reduce its possibility, but there is no indication of pad usage or failure of the pads to minimize its effect.  

In all, the evidence contraindicating entitlement outweighs that evidence, including the Veteran's own statements, supportive of his entitlement to an initial schedular rating in excess of 30 percent for post-radiation diarrhea at any point from September 26, 2007, to the present.  Fenderson, supra.  DC 7319 best encompasses the manifestations and symptoms associated with the disability at issue, and there is no basis for the assignment of a higher rating under that DC or any alternate criteria.  A preponderance is against assignment of a higher initial schedular evaluation for diarrhea, and to that extent, the benefit of the doubt doctrine is not for application and the benefit sought on appeal must be denied.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular consideration

A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  To do this, it must be determined if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Board finds that the rating criteria for consideration, as outlined above, adequately contemplate manifestations of the disability at issue.  Moreover, there has been no demonstration of frequent periods of hospitalization, or marked interference with employment, due to the disability at issue.  As such, referral for consideration of assignment of an extraschedular evaluation in not warranted.  38 C.F.R. § 3.321.

Total disability rating for compensation purposes based on individual unemployability (TDIU)

Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran in this case has indicated that he has difficulty maintaining employment due to his service-connected disability at issue.  However, on his most recent VA examination, in April 2010, he indicated that he worked as needed as a contractor.   As such, entitlement to a TDIU is not raised by the Veteran or the record.  



ORDER

Entitlement to an evaluation in excess of 30 percent for chronic post-radiation therapy diarrhea is denied.  





_________________________________________________
	U. R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


